Citation Nr: 0531387	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP) causing weakness of both 
upper extremities, claimed as secondary to the service-
connected laminectomy at L4-S1, with removal of herniated 
disc and hardware.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan  

At the present time, the appellant is service-connected for 
loss of use of both feet, rated 100 percent disabling; for a 
laminectomy at L4-S1 with removal of herniated disc and 
hardware, rated 60 percent disabling; for a major depressive 
disorder, rated 50 percent disabling; for partial bowel 
impairment, rated 30 percent disabling; for a neurogenic 
bladder, rated 30 percent disabling; and for an iliac crest 
donor site scar and loss of erectile power, both 
noncompensably rated.  In addition, the appellant is entitled 
to special monthly compensation (SMC) at the rate set forth 
at 38 U.S.C.A. § 1114(r)(1).  

The veteran has also filed a claim seeking a higher level of 
SMC at the R-2 rate (38 U.S.C.A. § 1114(r)(2)).  In a 
December 2002 rating decision, the RO noted that this claim 
would be deferred pending the resolution of the present 
service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Pursuant to 38 C.F.R. § 20.901(a), the Board sought a medical 
opinion concerning the medical questions presented by this 
appeal from a medical expert with appropriate expertise in 
the Veterans Health Administration (VHA).  In July 2005, 
after reviewing the extensive medical and historical material 
contained in the appellant's claims file, the VHA medical 
expert concluded that there was inadequate evidence 
indicating that the appellant's upper extremity disability is 
due to CIDP and recommended that further testing be 
accomplished to clarify this matter.  The medical expert 
stated that the veteran's arachnoiditis is likely due to the 
service-connected laminectomy; however, the cause of the 
upper extremity disability is not clear.  The medical expert 
indicated that the upper extremity disability could be caused 
by an extension of the arachnoiditis, but not if it is CIDP.

The appellant's representative has requested that, before an 
MRI with gadolinium enhancement is performed on the 
appellant, the VHA "first determine the risk of gadolinium 
use in a patient already suffering from arachnoiditis and 
fully disclose the risks associated with the use of contrast 
material to the patient."  The Board naturally assumes that 
all testing of the appellant will be performed only after 
full disclosure of the risks, if any, has been made to the 
appellant, and an informed consent for these tests has been 
obtained from him.  

Accordingly, this appeal is REMANDED to the RO via the AMC in 
Washington, DC., for the following further actions:  

1.  The AMC or the RO should schedule the 
appellant for MRI studies of the cervical 
and thoracic spines with and without 
gadolinium enhancement; and for further 
electrical studies to include conduction 
velocities in the upper extremities with 
proximal stimulation looking for 
decreased conduction velocity, temporal 
dispersion and/or conduction block.  
These tests should be conducted at an 
appropriate VA facility, but only after 
full disclosure of all risks, if any, has 
been made to the appellant, and his 
informed consent obtained for these 
tests.  



2.  After the results are obtained from 
the above tests, it will be necessary to 
obtain further medical opinion.  If the 
AMC or the RO can do so, the claims file 
should be forwarded to the Chief of 
Neurology in Pittsburgh who provided the 
recent opinion.  If that is not possible, 
or if that individual is not available, 
then the AMC or the RO should forward the 
claims file to the Chief of Neurology at 
Ann Arbor for the purpose of obtaining an 
opinion.

After reviewing the results of additional 
testing, and reviewing the 2005 opinion 
from the Chief of Neurology in 
Pittsburgh, please answer the following 
questions:

*	Does the veteran have CIDP?  
*	If not, then is the disability of 
the veteran's upper extremities an 
extension of the process of 
arachnoiditis that is shown in the 
lower spine?

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The AMC or the RO should next review 
all relevant evidence and, after any 
appropriate further development has been 
accomplished, readjudicate the claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled testing, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination or test may 
result in the denial of the claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

